             Case 9:19-cv-00127-DWM Document 10 Filed 09/19/19 Page 1 of 1



 1   M. WILLIAM JUDNICH
     Enabled Law Group
 2   P.O. Box 4523
     Missoula, MT 59806
 3   (406) 215-2340
     (406) 721-3783 fax
 4   mj@enabledlawgroup.com
 5   Attorney for Plaintiff
 6
 7
                        IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE DISTRICT OF MONTANA
 9                               MISSOULA DIVISION
10
11   CHAD BEIERLE,
12                 Plaintiff,                     Cause No. CV-19-127-M-DWM
13         - vs-
14   FUGLI, LLC, and SINCLAIR OIL
     AND GAS COMPANY, d/b/a                   STIPULATION OF VOLUNTARY
15   SINCLAIR OIL,                            DISMISSAL WITH PREJUICE
16                 Defendants.
17
18
           COMES NOW the Plaintiff, CHAD BEIERLE by and through his
19
     undersigned counsel, hereby files this Stipulation of Voluntary Dismissal with
20
     prejudice, of this action, solely against Defendant, FUGLI, LLC.
21
22
           DATED this 19th day of September, 2019.
23
24
                                            By: /s/ M. William Judnich
25
                                                M.William Judnich
26                                              Attorney for Plaintiff
27



                                            -1-
